FILED
                            NOT FOR PUBLICATION
                                                                           DEC 23 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30251

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00090-SPW-1

 v.
                                                 MEMORANDUM*
CRISTOBAL SANCHEZ-CHAVEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                          Submitted November 3, 2015**
                                Portland, Oregon

Before: FISHER, BERZON, and WATFORD, Circuit Judges.

      1. The government introduced sufficient evidence at trial to support

Cristobal Sanchez-Chavez’s conviction under 21 U.S.C. § 846 for conspiracy to

possess with intent to distribute methamphetamine. See 21 U.S.C. § 841(a)(1). A


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
reasonable jury could have credited Officer Wethington’s testimony that Sanchez-

Chavez’s voice matched that of an individual recorded on a series of telephone

calls during the course of a DEA wiretap investigation. Officer Wethington

conducted the voice identification by comparing Sanchez-Chavez’s voice on a

telephone call recorded from jail to the voice associated with a particular individual

on one of the wiretap calls. Officer Wethington determined that the voice recorded

on the wiretap call belonged to Sanchez-Chavez. Officer Wethington then

compared the voice known to be Sanchez-Chavez’s to the voices on the other

recorded wiretap calls the government introduced at trial and identified for the jury

each instance in which Sanchez-Chavez spoke. Additional evidence confirmed

that the individual speaking on the recorded wiretap calls was indeed Sanchez-

Chavez.

      The recorded wiretap calls provided sufficient evidence to sustain the

conspiracy conviction. The transcripts of the recorded conversations established

that Sanchez-Chavez assisted others in arranging to transport methamphetamine

and in deciding what to do after the car transporting the methamphetamine was

stopped and seized by law enforcement. A reasonable jury could infer from this

evidence that Sanchez-Chavez had joined an illegal agreement and intended to
                                                                          Page 3 of 3
commit the underlying offense of possession with intent to distribute. See United

States v. Suarez, 682 F.3d 1214, 1219 (9th Cir. 2012).

      2. The district court did not clearly err by declining to apply the “minor

participant” reduction under U.S.S.G. § 3B1.2(b). See United States v. Hurtado,

760 F.3d 1065, 1067–69 (9th Cir. 2014). The court properly found that Sanchez-

Chavez was not less culpable than most of the other participants, given his role in

procuring the methamphetamine and helping to arrange for its transport. See

United States v. Rodriguez-Castro, 641 F.3d 1189, 1192–93 (9th Cir. 2011);

U.S.S.G. § 3B1.2 cmt. n.3(A), (C).

      AFFIRMED.